Citation Nr: 0608545	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-00 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows active duty service from 
September 1988 to November 1993, with 6 years, 6 months prior 
active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in November 2003, and a 
substantive appeal was received in January 2004.

In May 2004, the appellant's representative waived initial 
review of new evidence by the agency of original jurisdiction 
(AOJ).  Although some medical records have been received 
since that time, it appears that such evidence dealt with 
claims of service connection for depression and sleep apnea.  
By rating decision in December 2005, service connection was 
granted for depression and service connection was denied for 
sleep apnea.  


FINDINGS OF FACT

1.  The service-connected right knee chondromalacia is 
manifested by pain which limits flexion to 110 degrees; there 
is no limitation of extension, recurrent subluxation, or 
lateral instability.

2.  The service-connected left knee chondromalacia is 
manifested by pain which limits flexion to 110 degrees; there 
is no limitation of extension, recurrent subluxation, or 
lateral instability.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for the service-connected chondromalacia of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002);  38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5257, 
5260, 5261 (2005). 

2.  The criteria for entitlement to a rating in excess of 10 
percent for the service-connected chondromalacia of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002);  38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5257, 
5260, 5261 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The November 2003 statement of 
the case, the January 2003 notice of the RO rating decision 
and a September 2002 letter informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the September 2002 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the September 2002 
letter was sent to the appellant prior to the January 2003 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the September 2002 letter and the 
November 2003 statement of the case expressly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
United State Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of entitlement to an increased rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating for knee 
disabilities, but there has been no notice of the types of 
evidence necessary to establish the effective date of any 
increased rating for knee disabilities.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in September 2002 in which it advised the 
veteran of the need to submit evidence showing that his knee 
disabilities had worsened.  Since the Board concludes below 
that the preponderance of the evidence is against an 
increased evaluation of the severity of the veteran's knee 
disabilities, any questions as to the appropriate effective 
date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to these issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with these claims.

Analysis

In September 2002, the veteran submitted a statement 
requesting an increased disability evaluation for his 
service-connected disabilities of both his knees.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The RO has assigned a 10 percent rating for each knee under 
Diagnostic Code 5257.  Under Diagnostic Code 5257 for other 
impairment of the knee, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability, a 20 
percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
is warranted for severe recurrent subluxation or lateral 
instability. 

The Board finds that an increased rating is not warranted for 
either knee when they are evaluated under Diagnostic Code 
5257.  While the veteran has indicated that he experiences 
the pertinent symptomatology for increased ratings under this 
Diagnostic Code, the competent evidence of record does not 
indicate that the criteria for a rating greater than 10 
percent have been satisfied.  Two VA examinations were 
conducted in October 2002 and August 2003.  At the time of 
the October 2002 examination, the veteran informed the 
examiner that he experienced knee pain daily with stiffness, 
pain, fatigability, and lack of endurance.  The examiner 
reported no objective findings to warrant a disability rating 
in excess of 10 percent under Diagnostic Code 5257.  Physical 
examination of the knees demonstrated that both knees were 
stable to varus and valgus stress.  McMurray sign was 
negative bilaterally.  There is no probative evidence of the 
presence of recurrent subluxation or lateral instability of 
either knee in this examination report.  At the time of the 
August 2003 examination, the veteran reported constant knee 
pain in both knees aggravated by activities such as extended 
walking and climbing stairs.  Once again there were no 
objective finding to warrant a disability rating in excess of 
10 percent under Diagnostic Code 5257.  Physical examination 
revealed that, although there was some hypermobility of the 
patellas, they could not be subluxed laterally and were noted 
to be basically stable without excessive hypermobility.  The 
examiner was unable to find evidence of any ligamentous 
laxity.  The report notes that there was no swelling, 
effusion or temperature increase of the knees.  It was 
observed that the veteran could only squat approximately 50 
percent, but no intra-articular or subpatellar crepitation 
was demonstrated while squatting or sitting.  

Although the RO has rated the veteran under Code 5257, the 
above-cited medical evidence does not show any recurrent 
subluxation or lateral instability.  At any rate, there is no 
basis for ratings in excess of 10 percent under this Code. 

The veteran's service-connected knee disabilities may also be 
evaluated based on the presence of limitation of motion.  For 
the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71(a) 
Diagnostic Code 5260.  Under Code 5261, extension that is 
limited to 10 degrees warrants a 10 percent rating and 
extension limited to 15 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71(a) Diagnostic Code 5261.

The Board notes that normal motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  The Board also notes that a recent General Counsel 
Opinion, VAOPGCPREC 9-2004, states that separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same joint.  

In the current case, the probative evidence of record does 
not support the claim for an increased rating for either 
knee's service-connected disability based on the presence of 
limitation of motion of the knee.  At the time of the October 
2002 VA examination, physical examination revealed a normal 
range of motion for the right knee from 0 to 140 degrees and 
a normal range of motion for the left knee from 0 to 140 
degrees.  The examiner explicitly noted that there was no 
decreased range of motion against resistance or repetitive 
motion nor was there any incoordination motion for either 
knee.  At the time of the August 2003 VA examination, the 
veteran again exhibited full normal extension to 0 degrees 
but resisted flexion in excess of 110 degrees in either knee.  

This evidence demonstrates that the most extreme 
symptomatology demonstrated for the right knee was a range of 
motion of 0 degrees to 110 degrees and the most extreme 
symptomatology for the left knee was a range of motion from 0 
degrees to 110 degrees.  This evidence demonstrates that an 
increased rating is not warranted for either knee under 
either Diagnostic Code 5260 or 5261.  The Board notes the 
clinical records and reports of VA examinations include 
complaints of pain and limitation as a result of extended 
movement of the knees.  

The Board further notes that the October 2002 range of motion 
testing included testing to account for functional loss due 
to weakness or fatigability.  The August 2003 testing noted 
that the veteran resisted flexion beyond 110 degrees in 
either knee and the Board has accepted this as the veteran's 
functionally limited range of motion; even considering this 
loss of flexion, the limitation nevertheless does not meet 
the criteria for an increased evaluation under Diagnostic 
Code 5260.  The Board finds that the veteran's service-
connected knee disabilities do not warrant increased ratings 
upon application of 38 C.F.R. §§ 4.40 and 4.45 and the 
holdings in DeLuca.

The Board finds there is no basis for assignment of separate 
evaluations for limitation of extension and flexion for 
either knee; there is no objective medical evidence of any 
loss of extension in either knee and no objective medical 
evidence of a compensably severe loss of flexion in either 
knee.

The Board also acknowledges that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  However, as 
discussed earlier, there is no persuasive evidence of 
recurrent subluxation or lateral instability in this case.  
Moreover, x-rays in June 2003 showed normal right and left 
knees, so there does not appear to be x-ray evidence or 
arthritis. 

At this point the Board observes that an MRI associated with 
the October 2002 VA examination revealed meniscus tearing in 
each knee.  Meniscus tearing had been previously observed in 
the veteran's knees and in December 1998 the RO denied 
service connection for meniscus tearing.  The record contains 
VA clinical records reflecting that, in the 10 months 
following the October 2002 VA examination, the veteran was 
treated several times for complaints regarding knee pain and 
treating clinicians repeatedly noted the meniscus tears.  The 
August 2003 VA examiner directly addressed this factor in the 
veteran's knee symptoms and opined that it is more likely 
than not that the meniscus tears are not a development of the 
veteran's service-connected knee pathology; the tears are 
most likely due to events subsequent to and unrelated to the 
veteran's military service.  There is no competent evidence 
to refute this finding and, therefore, the meniscus tearing 
and related symptoms are not to be considered as escalation 
of or secondary to the veteran's service-connected 
chondromalacia of both knees.  

The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Specifically, the service-connected knee disabilities have 
not required frequent periods of hospitalization.  

While the claims files reflects that the veteran struggles 
with the prolonged periods of standing upright typically 
required in his occupation, the most recent VA examination 
report indicates that he has not had to change or abandon his 
occupation and manages the symptoms of his knee disabilities 
with anti-inflammatory medication and knee braces.  The Board 
finds this evidence demonstrates that the veteran is able to 
compensate for the disabilities caused by his knees in his 
occupation.  The assigned scheduler ratings are intended to 
represent the average impairment in earning capacity 
resulting from service-connected disability.  38 C.F.R. 
§ 4.1.  The Board recognizes the impairment of working 
capacity resulting from the veteran's service-connected knee 
disabilities, but finds that such impairment is adequately 
reflected by the currently assigned ratings.  The Board finds 
that this symptomatology does not rise to a level which 
equates to marked interference with the veteran's employment 
so as to render impracticable the application of regular 
schedular standards.  38 C.F.R. § 3.321(b).  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In support of his appeal, the veteran has submitted an 
October 2003 press release from the American College of 
Rheumatology which details research suggesting that African 
Americans face an increased risk of suffering from severe 
osteoarthritis of the knee relative to other demographics.  
However, this academic literature offers no relevant 
conclusions specific to the veteran or the severity of his 
symptoms.  Moreover, the Board may not draw its own medical 
conclusions regarding the veteran's knees based on this 
general research literature; the Board must rely upon the 
conclusions of trained personnel in medically evaluating the 
severity of the veteran's disabilities.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).

In conclusion, the Board does not doubt that the veteran 
continues to suffer impairment associated with his service-
connected knee disabilities.  The main complaint appears to 
be of pain which does result in some limitation of flexion.  
However, even considering additional functional loss due to 
pain (as well as due to any weakness, incoordination, and/or 
fatigue), the disabilities simply do not meet the regulatory 
criteria for ratings in excess of the current 10 percent.  

The objective medical findings do not warrant a disability 
rating in excess of 10 percent under Diagnostic Code 5257 and 
the objective evidence most favorable to the veteran does not 
show a severe enough limitation in the veteran's range of 
motion to warrant a higher rating under Diagnostic Codes 5260 
or 5261.  There is also no evidence of a marked interference 
with the veteran's employment that may warrant an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Therefore, the preponderance of the evidence is against the 
claim for evaluation in excess of 10 percent for 
chondromalacia in both knees.  Should the disabilities 
increase in severity in the future, the veteran may always 
file new claims for increased ratings.


ORDER

Evaluations in excess of 10 percent for chondromalacia are 
not warranted for the veteran's knee disabilities.  The 
appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


